An Integrated Maritime Policy for the European Union (debate)
The next item is the report by Mr Piecyk, on behalf of the Committee on Transport and Tourism, on an integrated maritime policy for the European Union.
Madam President, I am pleased that you are in the chair for a second time for a debate on maritime policy. You were also there a year ago.
Commissioner, let us start with the good news. This evening the first European Maritime Day event will be taking place in St James's Church in Lübeck. This church houses the international memorial for civil maritime navigation. Commissioner Barrot opened it last year. Captains will be discussing their living and working conditions there this evening. The pastors have been relying upon the Presidents of Parliament, the Council and the Commission to actually declare 20 May European Maritime Day this afternoon. This is a reason to rejoice and it should cause Europe to pay more attention to its seas.
Only those who believe that a day such as this is also in fact maritime policy are indeed mistaken; a Maritime Day such as this should not degenerate into mere symbolism. That means it must be part of a political framework. Policy is required - for social matters, maritime safety and climate protection. Let us take living and working conditions on board ships: it is an evil anachronism that a whole range of social and employment protection regulations do not apply to seafarers. This has to change and the Commission also sees that it has to change. We await their initiatives here.
The International Labour Organization adopted the Maritime Labour Convention in 2006. Three States have so far ratified it: the Bahamas, Liberia and the Marshall Islands. Where do Europeans actually stand here? If the Council wants to improve navigational and maritime safety, it simply has to do one thing: finally adopt the Erika III package. It is a bit much that the Council is dealing with this issue of maritime safety in such a dilatory manner. In the meantime, more than 12 months have elapsed since first reading in Parliament and so far we still do not have single united standpoint. The Erika and Prestige disasters should in fact be sufficient warning and reminder to take action at long last.
The climate protection package, put forward by Commission President Barroso in January refers to the possibility of perhaps including maritime transport in emissions trading. This is too lax; it is not enough. In my view maritime policy has to achieve at least four things regarding climate protection: inclusion of maritime transport in emissions trading - now, not whenever; a radical reduction in pollutant emissions - CO2, SO2 and NOX; and use of regenerative energies such as wind and solar energy. In the ports there has to be an end to ships' engines producing their own energy to the detriment of people and nature. Conversely, we also need to supply energy from land, so ships in port must be connected up to a power outlet.
In the North Sea and Baltic Sea we have dozens of old munitions from past wars. Formidable hazards arise from these. We therefore need a plan of action to identify and remove this old, harmful waste. In recent months we have learnt that pirates have carried out attacks on Europeans and European ships off the African coast. We therefore need clear international regulations and a support system on the high seas and we must protect not only the coasts from the seas, but also the seas from the coasts. The greatest hazard for the seas still comes from the land: 80% of all emissions of pollutants are caused by agriculture or industry. In order to find a remedy, European law must ultimately be applied and enforced here, too.
When we declare 20 May European Maritime Day after the vote this afternoon, I hope that we will be able to say on 20 May next year: we have achieved a great deal in the meantime.
You see how it was a precision landing.
(Applause)
Member of the Commission. - Madam President, I find it quite appropriate that we are holding the debate during the first celebration of European Maritime Day. It is, after all, a Member of Parliament, Ms Kratsa-Tsagaropoulou, who first suggested the idea to President Barroso in the context of preparations for the Green Paper on a future maritime policy for the European Union. It is also thanks to Parliament, and, in particular, President Pöttering, who will be hosting the signing of a joint tripartite declaration, establishing European Maritime Day, later today. This celebration demonstrates how far we have come in developing, not only the integrated maritime policy, but a new vision for Europe's oceans and seas. It also shows how involved all European institutions have been every step of the way. In fact, the Parliament has been a key player in developing the new integrated maritime policy both by organising a number of conferences where fruitful discussion and searching debate has been held, and by producing reports which guide us in our work and provide specific direction for the implementation of maritime policy.
Let me express my grateful and heartfelt thanks and appreciation to rapporteur Willi Piecyk for having coordinated the keen interest of the various committees and for having produced this impressive report. Let me also thank the different committee rapporteurs and the many other distinguished Members of Parliament who have been particularly involved, throughout the last two years, in building the Parliament's contribution to this emerging European policy. To these, I apologise for not being able to refer to them by name as I wished.
Allow me, if you will, to turn to the report itself. While the report does not include any new proposals, it nevertheless concentrates on certain demands made in Parliament in July 2007 which assisted us in determining the way forward, and will inspire us now for the continued implementation of the maritime policy.
On some of the sectoral issues, the Commission welcomes the continued emphasis placed by Parliament on the environmental dimension of maritime policy, and on the challenges of climate change in particular, and looks forward to the adoption of a strategy for adaptation to climate change in 2008 which will address these concerns.
The Commission also welcomes the recognition by the European Parliament of the importance of maritime transport to the European economy and Parliament's support for a common maritime transport area, for the development of the motorways of the sea and short sea shipping: all projects which the Commission is pushing forward.
In terms of research, the Commission welcomes Parliament's support for the development of a comprehensive marine research strategy which will be a cornerstone of maritime policy, and should be ready for adoption by mid-2008.
The Commission welcomes the positive attitude of the report towards the need to ensure sustainability in the field of fisheries. We have taken a number of steps in this direction since the adoption of the 'Blue Paper' such as the adoption of a communication on the ecosystem approach in April 2008, and two proposals on discards, which will be ready by the end of this year.
In addition to specific mention of issues including the environment, maritime transport, research and innovation, social aspects, fisheries and energy, the Commission welcomes the particular importance attributed to the regional aspect of maritime policy through the exceptional maritime dimension conferred on the EU by its vast coastline, its islands and its outermost regions, and fully concurs with the view that maritime policy should take into account the various specific features of the Member States and maritime regions, including coastal regions, islands and outermost regions.
Honourable Members, we are still in the early stages of the implementation of maritime policy, but with the continued assistance of Parliament, we will strive for increased measures in that implementation. In conclusion, may I once again congratulate the European Parliament and the concerned rapporteurs for their excellent work. We look forward to continuing our close dialogue with you in the months ahead in the interest of implementing the integrated maritime policy for the Union, and also count on your support to engage, in particular, the European maritime regions during Maritime Day 2009.
draftsman of the opinion of the Committee on Regional Development. - (PT) Madam President, Commissioner, ladies and gentlemen, we congratulate the European Commission on its communication on an integrated maritime policy for the European Union and on the proposal for an action plan establishing the first steps aimed at implementing that policy.
There have certainly been some backward steps between the Green Paper and the current Blue Book, in particular as regards sea-use planning, coastal protection, the European flag and the European Representative to the International Maritime Organization, but progress has unquestionably been made, specifically on the social dimension, investment, innovation and maritime clusters and maritime transport. The overall balance is positive.
Whilst respecting the principle of subsidiarity, we must now put into practice an effective integrated maritime policy that ensures that there is coordination between the various sectoral policies, that produces the expected synergies and real added value. Only in this way can the policy be a significant instrument to face the challenges of sustainable development, competitiveness and economic and social cohesion in Europe.
Above all, the Committee on Regional Development hopes that the integrated maritime policy will have a very positive impact on the development and protection of the EU's coastal regions, islands and outermost regions.
I shall be very brief, but I would like to highlight the value of incorporating the proposals made by the Committee on Fisheries, which stress that the key objective of the integrated maritime policy for the European Union in the field of fisheries should be to promote the modernisation and sustainable development of the industry, safeguarding its socio-economic viability and the sustainability of resources and guaranteeing food sovereignty and food security, the supply of fish to the public, job preservation and improved living conditions for fishermen. The proposals also stress that creating more and better seafaring jobs, particularly in the fishing industry, also depends on guaranteeing a fair and adequate income for people working in the industry. There is also a need for mechanisms to compensate fishermen who are affected by stock recovery plans, and to boost support for scientific fisheries research in the various Member States, particularly under the Seventh Framework Programme, and Community support for adequate means of assistance and rescue for crews.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, my group would first of all like to thank the rapporteur, Mr Piecyk. He has been initiating discussions very well for over a year now and has outlined the challenges. Many thanks, Mr Piecyk!
We, too, unanimously support the report. However, we regret, Commissioner, that the action plan contains too few practical measures. Mr Piecyk has already pointed out that the entire set of environmental problems remains unresolved. There are no practical measures and it is unclear what contribution the players - ship-owners, for example - are making towards combating climate change and how they can exist in the competition that they have to bear globally. This extends from measures such as the reduction of sulphur and nitrogen oxides at sea to measures in the ports, such as the use of land energy.
I am in all honesty a little disappointed. When the Commission says that it will be putting forward proposals on this in the autumn, we shall no longer be able to implement these in this parliamentary term. Perhaps you will be able to add a little more butter to the fish, as the people of Hamburg say, and then have a bit more drive.
The second point concerns the issue of marine monitoring. I believe we do not simply need improved cooperation between the national coastguards. We not only need to strengthen FRONTEX - which address illegal immigration - but we also need a European coastguard. This has been one of our concerns for years, that all activities, whether they be fishing activities, customs work or police work, are being centralised in the Member States and a powerful European coastguard is being introduced for this. Mr Commissioner, will the Commission be putting forward a proposal on the coast guard in this parliamentary term or not?
One final point, which is new, is the amendments on pirates. We have to provide better protection for our fishing and merchant shipping fleets in international waters and we therefore need European as well as global action. The freedom of the seas should not become the freedom of the pirates.
on behalf of the PSE group. - (RO) I congratulate our colleague Mr. Piecyk, whom I appreciate very much and I am glad that we are discussing his report today, when the Tripartite Declaration establishing the European Maritime Day to be celebrated every year on May 20th is signed.
An integrated maritime policy of the Union should ensure synergy between sectors with special economic importance such as: the shipbuilding industry, maritime and fluvial transport, harbour activity, fishing activity, energy, tourism, environmental protection and maritime heritage protection. As of 1 January 2007, the Union borders the Black Sea and the Union should promote its common maritime policy in this region as well. There are coordinators for the TEN-T projects for inland water transport and for transport on maritime corridors. The expansion of the TEN-T network refers to maritime corridors. Unfortunately, the demands for projects that the Commission has launched for the European maritime corridors do not refer to the Black Sea region as well. I request the Commission to draw up studies and projects for the Black Sea region, which has to become a strategic region of the TEN network. I also request the Commission to draft a plan of concrete actions for the protection of delta and estuary areas and here I particularly refer to the Danube Delta.
on behalf of the ALDE Group. - (PL) Mr President, Commissioner, I would also like to congratulate Mr Piecyk on an excellent report. It is important that we are having a discussion at this symbolic moment, but my desire is above all to draw attention to the practical aspects of this report. Really it is a major anachronism that, among other European policies that we are implementing within our Community, maritime affairs have so far been set to one side and are not covered by a Community-wide policy.
What I wish to point out is that this is not an individual sphere; this is a sphere with very extensive dimensions, as indicated in this report. It has an economic dimension; there are large numbers of people who make their living from the sea and who work there. It has a very strong social dimension, which we must bear in mind when we talk of restructuring this industry, and when we talk of what to do with those people who make their living at sea and from the sea. Our discussion has a very important environmental dimension, which is particularly emphasised in this report, and I would like to thank the rapporteur for that too. There is also a very important regional dimension; we must not forget that regions that take their living from the sea, and that lie next to the sea, constitute a very substantial part of our Community.
I would also like to stress a point that has arisen in this discussion, which is that we always treat our work and our discussion as a sort of contents list and prompt for the Commission. We outline certain answers, we pose questions and we sketch out our doubts, whereas our expectations in relation to the Commission are in fact very great and we expect answers to come as quickly as possible, with specific solutions.
I would also like to point out that for very many countries this is a priority matter, with as much importance as other European policies, such as agricultural policy.
Madam President, attempts to get the shipping industry away from the old-fashioned notion that the sea wipes away all tracks have so far failed. No, the sea remembers as well as the soil and the air, as well as plants and animals and the human body, and the shipping industry's contribution to pollution remains enormous. Imagine if we could get the major shipping nations to make the IMO an active player in the battle to save the global environment instead of using the IMO to put the brakes on good initiatives, as is currently the case. This report by Mr Piecyk is an excellent addition to our previous achievements in Parliament, but I hope that we can strengthen it further by gaining support for our proposed amendment, so that shipping will undoubtedly be included in the CO2 quota trading scheme. We already have aviation included. The only logical and defensible approach is for shipping to also contribute. Therefore, ladies and gentlemen, support Amendment 1 to have the Maritime Emission Trading Scheme included in the report.
on behalf of the UEN Group. - Mr President, I would first like to congratulate Willi Piecyk on his report. I come from an island and I understand very well the importance of maritime research and progress.
I think today's report gives us a great advantage in achieving this. We are not very satisfied with the Common Maritime Policy in Ireland but there is more than that at stake. Some time ago, we visited my area in the company of the Fisheries Committee and we saw the wonderful work that is being done by the Maritime Institute in Oranmore in county Galway. Together with other institutes like the Maritime Institute we will be able to promote the necessary research throughout Europe so that the blue revolution we speak so much about can come to fruition and support our plan.
I shall speak only briefly to point out that any initiative on maritime policy must respect Member States' sovereignty as regards their territorial waters and exclusive economic zones.
I would point out that Article 5 of the Constitution of the Portuguese Republic lays down that the State may not alienate any part of the Portuguese territory or of the sovereign rights it exercises over it - and that includes rights to adjacent sea beds. Furthermore, it is essential to improve the working conditions of seafarers, guaranteeing jobs, respect for the principle of equal pay for equal work, a reduction in working time and no application of the multi-skilling requirement, and resisting any renewed attempt to liberalise port services at EU level, in particular as regards intra-Community shipping; the 'sound financial basis' for the maritime policy should not be built at the expense of the European Fisheries Fund and the common fisheries policy, but should be based on the principle that new priorities will require new financial resources.
(FR) Madam President, ladies and gentlemen, congratulations are due to Mr Piecyk for his excellent report on the Integrated Maritime Policy, and also to my colleague Mr Jarzembowski for his pertinent remarks.
Madam President, this report has the great merit of incorporating the various different aspects of this policy: environmental, economic, social and safety aspects. In particular, I am referring to the problems associated with illegal immigration, terrorism and smuggling, which occur along the full 320 000 kilometres of European coastline. The Member States with coastline need to step up the surveillance and control of their seas. Cooperation between them and the countries from which these illegal activities originate absolutely must be implemented as quickly as possible.
It is also true that scientific discoveries, the considerable progress of technology, globalisation, climate change and maritime pollution are changing considerably Europe's relationship with the seas and oceans, with all the problems and challenges this brings.
However, I am disappointed that the text proposed to us does not cover policy on ports and fisheries in more detail. These are two particularly sensitive dossiers, as we know. In France, professional fishermen are blockading the Atlantic, Channel and Mediterranean ports in reaction of course to the sudden rise in diesel prices and the quotas policy imposed by Brussels.
The sector is in crisis structurally as much as economically. Fishing bosses no longer want to invest in their boats so the fleet is ageing. The average age of French fishing vessels is 25 years. Fewer and fewer people are going into a career in fishing because of the constraints on the profession.
Madam President, an integrated maritime policy has to take these sectoral considerations and problems into account and quickly reverse the trend that is leading to the slow and painful death of the fishing sector.
(PT) Madam President, ladies and gentlemen, Mr Piecyk, anyone passing in front of the Berlaymont building at the moment will see a huge hoarding bearing the phrase 'An Ocean of Opportunity', in reference to the European Maritime Day (which is today) and to European maritime policy.
The European Commission is quite right and I too believe that the investment we are resolved to make in the sea could provide an excellent opportunity to use that vast resource in a responsible and competitive manner.
Unfortunately the world is awash with lost opportunities, with shipwrecked good ideas. That must not be the fate of the European maritime policy. We cannot, or rather, we must not lack the will or the capacity to carry the policy through, as Mr Jarzembowski quite rightly pointed out.
The energy of our belief in the potential of this initiative must not be expended on halfway measures or the mere mouthing of generous-sounding ideas which are basically much less ambitious than we would like.
Our road to success will entail: decisive investment in blue technologies; promoting a network of maritime clusters to develop best practices and the most advanced technologies; making the most of the sea in the fight against climate change and in using it as a source of renewable energy; promoting maritime transport and coastal tourism; acknowledging the maritime regions, in particular the outermost regions and their importance in security and protection against illegal immigration, trafficking, smuggling and terrorist threats. We must also, of course, ensure that we have a strategic and integrated vision and sustainable financing for these policies.
I therefore now appeal directly to the Commission and to my fellow Members to say that the ambition shown cannot be less than the ambition to build another European centre of interest based on an integrated maritime policy.
This water, Commissioner, will not flow under this bridge again. I just wonder whether the European Commission and this Parliament will be able to rise to their own challenge.
(FR) Madam President, one of the aims of the first European Maritime Day we are celebrating today is to buff up the image of the maritime occupations by restoring their future prospects. In addition to the improvement of working and employment conditions for these occupations and the redefinition of career plans, a number of structural conditions also need to be met.
Today, throughout France, desperate fishermen are blockading ports because they no longer believe they have a future. In addition to the fishing restrictions aimed at protecting fish stocks - the principle of which I am not querying, though I do wonder about its fairness - rising fuel prices are now also threatening them with bankruptcy.
This is already a problem in France but it is likely to spread to other parts of Europe in the near future too. The European Union can and must act in this area by supporting restructuring and encouraging the introduction of cleaner-burning, more fuel-efficient vessels. As a matter of urgency, it must also help companies affected by this economic crisis to stay afloat. I highlight this last point because we cannot let the first European Maritime Day coincide in the minds of citizens with the death of an entire trade.
(DA) Mr President, Mr Piecyk's report points out that there must be more concrete action on the table when we are talking about maritime policy, and I strongly agree. Nowhere is such an active maritime policy more necessary than in the Baltic. It is the EU's most polluted maritime area with extensive pollution from the land, as well as from ships. Added to this there is the dumped ammunition from past wars. There must be a cleaner environment in the Baltic, and we would also like to see strong economic development in the area, together with a move towards coastal shipping traffic relieving road traffic. A solution must then be found to limit the emissions of ships that does not hinder the development of coastal shipping. I believe that the way forward lies in methodological freedom to achieve the political goals for emissions combined with financial instruments. I hope that in its Baltic strategy the Commission will strengthen work to improve the environment and learn from the pilot projects that Parliament included in this year's budget.
Madam President, I represent Scotland, one of Europe's primary maritime nations. The EU has some 68 000 km of coastline; Scotland has some 11 000 km of that. So, in terms of maritime interests, Scotland is at the heart of Europe. We have much to gain and much to contribute to a maritime strategy and policy.
We have waters rich in minerals, energy and biological resources and we are ideally located as a maritime hub for Europe and the wider world. Maritime nations will have their own priorities in terms of strategy and policy for the resource which is their sea. Any EU policy should assist maritime nations in achieving their objectives such as by funding research, by facilitating development of new routes for transporting goods and passengers, supporting energy interconnectors, improving safety on vessels and energy efficiency.
Can I quote from Article 34 of the Piecyk report, which says 'the integrated maritime policy for the European Union should be developed in such a way as to avoid failings in the CFP such as over-centralisation'? In other words: add value and not take over as an excuse of competence.
(EL) Madam President, the Commission communication on maritime policy for the European Union aims to ensure the profitability of ship-owners and of the monopoly groups active in the sector.
What can be said about the proposals for an integrated maritime policy?
Firstly, they promote new privileges, and changes in the Community and commercial legislation international framework. Apart from anything else, they divisively create social problems for workers in the shipping industry and residents of island regions.
Secondly, maritime policy is being lumped together with transport and related sectors.
Thirdly, sweeping changes are being introduced in training and labour relations in order to replace the workforce with cheaper labour. The workload is being intensified as are the risks to human life and the environment.
Fourthly, ports are being sold off to business group monopolies.
Fifthly, the mechanisms of repression are being strengthened under the pretext of combating terrorism.
Sixthly, flags of convenience are symbols of competitiveness and the EU's anti-labour maritime policy. It is not for nothing that 68% of the capacity of the Greek-owned fleet and 85% of Germany's shipping capacity are under foreign flags, although they are actually based in EU countries.
Madam President, my constituency of South-East England includes over half the coastline of the English Channel, a name that that stretch of water has held for centuries.
Yet the latest maps on the Arc Manche region change the name of the English Channel to the 'Greater North Sea' and call the Bristol Channel the 'Celtic Sea'. On whose authority have nautical miles suddenly become kilometres on those maps?
Now, you may think that these things are little things, but not where I come from. The Commission has failed completely to understand the impact of such gratuitous and absurd nonsense on an island nation, and they are hurrying the day when the UK walks away from the EU and takes its GBP 1.5 million-an-hour club subscription with it.
Mr President, we now have Maritime Day, we have an integrated maritime policy, we have DG MARE. We have certainly come a long way and I think we owe the congratulations of this House to the Commissioner, but also to Willi Piecyk, for the hard work and efforts that they have all contributed towards achieving this objective.
Europe's maritime interests affect the lives and occupations of millions of our citizens. 90% of our external trade and 40% of our internal trade passes through our European ports. Globalisation means that this is bound to grow. If you take into account all of our coastal and outermost regions, we have got over 320 000 km of coastline, home to a third of our EU total population. Marine-based industries and services and the other activities of these coastal regions account for 40% of our GDP. But we rely on our maritime resources for more than trade: our seas are a source of food, energy, minerals and recreation.
The sea is also an important climate regulator and we have already seen the results of climate change on fish stocks. At a time of growing demand for healthy marine protein, fish stocks continue to decline. We now have to rely on imports from outside the EU for more than 50% of the fish we consume. Critics always try to blame the fishermen for over-exploitation of our marine resources, but global warming, environmental pollution and many other factors have also played a part.
If we are to realise the full potential of Europe's maritime interests and to realise the vision of clean, healthy, safe, productive and biologically diverse oceans and seas, then we have to implement a management plan that aims for sustainability in every area, and the way to do that is devolve more management responsibility to our regional advisory councils.
(PT) First I should like to congratulate the Commissioner and the Commission for the proposal presented and the methodology adopted and to congratulate Mr Piecyk on his splendid work and openness in the preparation of this excellent report.
As a native of an old maritime nation, Portugal, and of an insular and outermost region, Madeira, I strongly support this report because it guarantees, among other fundamental aspects, appropriate recognition for the outermost regions in the effective implementation of maritime policy due to their position and their extensive experience, including in the areas of innovation, research, the environment, etc.
Secondly, in the interests of improved management and sustainable exploitation of marine resources and appropriate combating of climate change, enhancement of coastal areas, support for environmentally friendly forms of maritime transport and an effective port policy, support for marine research, promotion of social rights in line with previously agreed international requirements, lifelong learning and support for tourism, which is one of the fundamental activities in this maritime policy.
(PL) Mr President, I would like to acknowledge the work of Mr Piecyk. Mr Piecyk, we have come to expect very good reports from you, and this one is no exception. Many thanks!
My constituency is Szczecin, in Western Pomerania. We have a port, a shipyard, shipowners, fishermen and a maritime administration. First of all, I welcome the declaration establishing a European Maritime Day. Secondly, as a result of this report, the shipyard workers of Szczecin and Gdynia, and also of Malta and other countries, will be pinning great hopes on the new maritime policy. The shipyard industry is a global industry. Our shipyards must function under conditions comparable to those throughout the world, where our competitors are working.
What we need, then - and here I am addressing you, Commissioner - is a prudent policy and sagacious concern for European shipyards.
(ES) Madam President, ladies and gentlemen, I, as a European citizen of Galicia, a maritime region par excellence, am very proud of the excellent work done by the rapporteur, my friend Willi Piecyk, and I thank him along with the other political groups for supporting my amendments on the upsurge of the phenomenon of maritime piracy, which is sadly once again in the news following the two recent hijackings.
It is right that our concern should be set out in the resolution, because we are facing a serious international security problem that needs to be dealt with.
Over the last 10 years 3 200 sailors have been kidnapped, 500 have been injured and 160 killed in this type of attack.
We are asking for something very simple: a mechanism that will enable a warship from any Community country in international waters to provide assistance to Community vessels, whether fishing or merchant vessels. We are also asking for Europe to support the initiative in the United Nations aimed at expanding maritime law.
Ladies and gentlemen, Happy European Maritime Day!
(PT) Madam President, ladies and gentlemen, following the 2006 Green Paper, the action plan now under consideration in Mr Piecyk's excellent report has seen the addition of a series of measures to be taken in the context of the European Integrated Maritime Policy.
We must therefore work on an overall vision not only as regards the seas as such, but also as regards the strong relationship with the coastal areas and all things connected therewith: employment, environmental issues, regional development, economic development, investing in marine research and excellence, that is, in a whole series of sectoral policies that, if we tackle them together now, will make it possible to achieve greater cohesion and success in policies put into practice and therefore to attain greater social, economic and environmental sustainability, which is absolutely crucial.
For that very reason this report stresses the need for research and innovation to play a central role in boosting regional development potential to support all those activities concerned and affected, either directly or indirectly, by maritime policy.
The alternatives for mobility on the seas and the challenge of wave power are some of the promises already being developed and they will certainly bring great expectations as regards future economic solutions and naturally are sustainable and deserve to be supported.
(PT) Madam President, I should like to add my congratulations to those of my fellow Members who have already quite rightly congratulated our rapporteur, Mr Piecyk, and who have praised the work already done by the European Commission.
It is already four years since the present Commission made what was perhaps one of the principal political promises it has made; it is appropriate to point out that very significant steps are about to be taken and the Commission is therefore to be congratulated.
I should, however, like to stress the point on the ecosystem approach to maritime policy. Such an approach seems to me to be vital and, since I noted that the most recent Commission communication was rather reticent about full implementation in view of the problems that presents for various European seas, I should like to point out that we need to look at the outermost regions in view of their own specific characteristics. There are no problems with a fully integrated approach there and I would challenge the Commission to do that as soon as possible.
(PL) Maritime transport and ports and shipyards are rather forgotten sectors, although they have considerable growth potential. A suitable conception is required for the development of competitive and safe maritime transport, ports and related sectors that would guarantee a high level of maritime safety.
Haulage by sea is a far more energy-efficient means of transport than road haulage. Let us therefore give shipyards a chance to develop, including those in Gdynia, Gdańsk and Szczecin. Let us remember that 90% of the EU's external trade and almost 40% of its internal trade passes through ports.
Europe has been linked to the sea since the dawn of its existence. It had to be that way, since our coastline is 70 000 kilometres long, or three times the length of Africa's coastline. For years the sea provided for our forefathers and was a source of considerable income. The situation remains the same today. Only an integrated and coordinated approach and appropriate action will enable us to benefit from the potential that our seas have to offer.
Madam President, in my intervention I would like to emphasise two aspects which I consider very important. The first is the River Danube, which, through its connection to both ends of the continent, links the North Sea with the Black Sea. Its potential is far from being exploited partly because the situation in the former Yugoslavia - situated in a central position of the river - has been blocking any initiative. But with the prospect of a final solution so close it will be difficult to justify the lack of a comprehensive initiative to transform the Danube into the very waterway of the continent, bringing further economic development to its shores all along its course.
The second aspect is mainly political. The maritime approaches to the Union are shared with countries which are not Member States. Therefore the EU has to see to it that its neighbourhood policy and its instruments are so designed as to further the aims of an ambitious target of an integrated comprehensive maritime strategy.
(BG) Marine space is definitely the area where the most integrated policies are applied in real terms. The seas provide the environment for a multi-directional communication among countries, people, activities and policies. In Bulgaria, we say, "The sea brings together all things distant.” I stress that the Black Sea, as an eastern border, and the Black Sea Region should enjoy equal treatment with all other marine policies.
Contemporary development poses serious challenges before marine countries, and not only before them. On the one hand, there is the need to protect the environment, water, coastal areas, biodiversity, the employment opportunities of people, and on the other hand, there is the challenge to use marine resources in the interest of the development of society and the people. There are many vital components in this policy. I draw your attention to the need for strict oversight of marine transportation and of all energy projects involving the crossing of seas and to ensure sustainability and renewable marine resources.
Madam President, I am pleased today that we can see the importance of a joined-up approach to maritime policy. The links between shipping, climate change and tackling pollution are essential if we are to preserve the common resource of our seas and oceans.
However, I hope that next year we can make more of 20 May and I think there is an opportunity next year with the 2009 European elections for every candidate in those elections to use 20 May to highlight the importance of our seas and oceans and coastal communities.
Member of the Commission. - Madam President, honourable Members, the engaging debate and the range of interesting points you raised clearly demonstrate the commitment of this Parliament to move forward the agenda of the integrated maritime policy for the Union.
I assure you that the Commission fully shares this commitment. Many speakers raised the point that we have not gone far enough in our proposals and that we could and should have been even more ambitious. I take these comments as a sign of your real conviction that this policy is one that will be a success and will make a significant difference to the millions of European Union citizens and stakeholders that are affected by our oceans.
Let me reiterate that this is only the beginning of a whole process and that at this stage our primary focus is to ensure that we have the tools in place in the short term to be able to develop and direct the process in the right direction. This is therefore the main thrust of the action plan adopted by the Commission last October.
On the issue of financing, I agree with Mr Queiró that financing is a key issue that will have an impact on the success of this policy. Thus far we have mobilised financing from savings made in policy areas such as fisheries. This was not to the detriment of fisheries programmes but due to savings and unused money. The issue of future funding of the integrated maritime policy will be a crucial one in the discussions and in the future financial perspectives.
Let me now turn to a few specific points that have been raised and on which I would like to give an immediate comment. I would like, however, to assure you that we will give full consideration to all the points that have been mentioned during the course of this debate.
With regard to emissions by ships I would like to recall the very significant agreement that has just been reached within IMO on SOx and on NOx. I would like now to have more focus on CO2 and we should do so first within the IMO and, if this fails, we would have the obligation to act ourselves.
On the point that was raised by Mr Jarzembowski concerning the European coastguard, to whom I paid particular attention, I would like to underline that this is a very sensitive matter. However, I foresee the development of a coordinated mechanism of national coastguards or of surveillance systems.
With regard to the fuel price increases, let me reiterate that this is certainly not due to any measures taken by Brussels, but it is an international problem and it is a new reality. We are doing our utmost to find appropriate solutions to help the sectoral structure and to face up to this reality. We have just reached agreement in fact with France in this regard and I am sure that details of this agreement will be made public in the coming days.
On the issue of piracy, of course the Commission is deeply concerned that incidents are on the increase. We see a need and an opportunity for mutual assistance and support among the EU membership to face this threat and await further direction from the Council and from the Member States themselves on this.
I also agree with those who have made calls for more regional approaches and we will be working in this direction. Our project on surveillance in the western Mediterranean is based on such a regional approach and we hope it can serve as an example to be extended to other regions. In fact we will be looking at the maritime policy for the Baltic and Black Seas, which has been referred to by a number of speakers this morning, as we have just started to do with regard to the Mediterranean.
I do not have time to outline the actions already taken or envisaged in the short term on fisheries like IEU, the structural fishing practices, the ecosystem approach, discards, port strategy, maritime transport, marine maritime research, the marine environment, energy, governance, surveillance or the social exclusion of seafarers, all of which we are dealing with. However, I can assure you that the Commission's commitment to push forward this new policy hand in hand with Parliament in particular and with the Member States and stakeholders is guaranteed.
rapporteur. - (DE) Madam President, this is unfortunately the problem in the end. I hope that at least the Commissioner can understand me.
I would first like to thank all those who have taken part in the debate. I am convinced that integrated maritime policy, as the Commission has put forward, from shipyards via ships, ports and fisheries research to tourism, can be an enormous opportunity for Europeans if they, too, take advantage of it. Commissioner, you have heard: the Commission has Parliament's full support to proceed a little more boldly, a little more energetically. I know about the difficulties you have with the Council, but this should not prevent you from boldly putting your own ideas into practice and promoting them.
You have approached the IMO. It is good, of course, if the IMO has resolved upon something in terms of climate protection and reduction, but you know how laborious it also is for the Member States to sign IMO resolutions.
Mr Jarzembowski has mentioned to the coastguard. If we both persuade our government that it should first have a coastguard itself, I hope that we shall achieve this. The Commission incidentally still has one more job to carry out here, namely to produce a modest survey on this.
Lastly, we still know far too little about the seas. A great deal of research and funds are therefore required from Europeans in order to learn more about the seas, and if we now bring these into being in connection with the European Maritime Day, we have done something good. As Mrs Stihler has said: next year we hope to be able to record some progress.
(Applause)
The debate is closed.
We shall now proceed to the vote.
Written statements (Article 142)
I totally agree with the statement that Europe's seas should be 'the cleanest in the world, with... the most profitable economy, the best research and technology, the most modern and cleanest shipping... and the most innovative ideas'. We have to recognise, however, that in order to achieve these aims, the Commission's Action Plan for Integrated Maritime Policy should be much more ambitious.
On the other hand it is clear that the Action Plan contains 'too few practical measures', and that we have to admit that European maritime policy is not prepared for the consequences of climate change, particularly the rise in sea levels and the increased risk of flooding of ports and coastal regions.
The Members States must do their utmost to ensure that European maritime policy makes an important contribution to reducing greenhouse gas emissions. Moreover, land-based pollution of the seas constitutes a significant proportion of overall maritime pollution. I conclude that, in order to prepare, the Commission be asked to put forward an action plan to reduce land-based pollution. For their part, the Member States are called on to act promptly to transpose the legislation in this field into national law.
in writing. - We in Europe must do our best to ensure that an effective maritime policy is in place which protects and pays sufficient attention to maritime issues.
The report highlights areas of success, but it also points out shortcomings.
In my eyes, key issues to be addressed in order to ensure such an improvement are a more coordinated cooperation and a strengthening of regional authorities and coastal communities. These local actors have to be incorporated into any new strategy since they are the ones who are in charge of the actual implementation of any such strategies.
Through the method of increased cooperation between different coastal entities, more must be done to improve environmental protection of local ecosystems.
Additionally, in order to avoid environmental harm caused by ship accidents such as the crash of oil tankers in the Black Sea a few months ago, I would like to see clear guidelines on seafaring in European and nearby maritime waters. This means that increased cooperation with seafaring third countries is necessary. If necessary, the European Union should be ready to assist these countries with fulfilling the hopefully soon to be established stricter guidelines. We would all profit from such an approach.
, in writing. - (PL) Not all EU Member States have access to the sea, but an appreciation of the significance of exploitation of the sea is universal. The maritime industry, maritime services and activities located in coastal areas are estimated to contribute 40% of the total GDP of the Community of 27. This is the reason why further practical steps to put into effect an integrated EU maritime policy are expected, steps that follow the European Commission's Green Paper.
We are seeing efforts to make better use of the potential of coastal shipping, thus relieving overland routes; sadly, my country's contribution to this is negligible. It does seem, though, that economic problems are being pushed into the background by environmental and climatic priorities.
This is a trend that is characteristic of all EU policies. The difficulty, however, is to make one chime with another. The rising dispute over protected areas in the Baltic is just one illustration of the tensions between the economic interests of the fishing industry and aspects of protection of natural resources. From the Polish viewpoint - that is, that of a country 'working its way up' - finding a balance between economics and the environment is essential.
The link between the report under examination and the first European Maritime Day celebration is pleasing. It would, however, be of greater importance to fit out a common maritime policy with financial and legislative tools, to ensure that formal celebrations are not all we end up with.